Citation Nr: 1343038	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  13-06 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a headache disorder. 

2.  Entitlement to service connection for depression. 

(The issue of entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) will be the subject of a separate decision issued simultaneously with this decision under a different docket number.)  

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to August 2003. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in part, denied the Veteran's service connection claims for migraine headaches and depression.  

In June 2013, the Veteran presented testimony before the undersigned in a travel board hearing; and a copy of the transcript has been associated with the claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The issue of entitlement to service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of service connection for depression be withdrawn.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

During her June 2013 hearing before the undersigned, the Veteran indicated that she  was withdrawing the issue of service connection for depression.  See Hearing Transcript, page 3.  Because the Veteran has clearly indicated her wish to withdrawal the appeal as to service connection for depression, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The claim as to entitlement to service connection for depression is dismissed.  


REMAND

The Veteran essentially contends that she has headaches related to service.  She asserts that she has two kinds of headaches: daily headaches which preexisted service dating back to her childhood, and migraine headaches which began in service.  

Review of the service treatment records shows that the examination report at service entrance was negative for any findings or complaints of headaches.  On the Report of Medical History, the Veteran denied having/having had frequent or severe headaches.  However, throughout service, the Veteran was treated for headaches and multiple records showed that she reported having had headaches dating back to her childhood.  A July 2003 Entrance Physical Standards Board Proceedings report showed that the Veteran's headaches preexisted service and that it was recommended that she should be discharged due to this and other conditions.  In relevant part, the report showed that the Veteran developed severe debilitating migraine headaches in April 2003 and that she admitted to chronic daily headaches since age five. 

The Veteran was afforded an examination in February 2010, the report of which reflected a diagnosis of chronic headaches, mixed features, both tension and migraine.  Upon review of the claims folder and interview of the Veteran, the examiner found that the chronic headaches preexisted and persisted after service.  In noting the Veteran's current contention that migraines started during service, the examiner explained that it was very difficult to separate this out from the service records as several different diagnoses were given, including migraine, panic disorder, and chronic headaches.  The examiner added that the current migraine headaches were infrequent but prostrating, and the chronic daily headaches were not prostrating.  Based on the service records, the examiner determined that the headaches were not due to service nor exacerbated by service with the exception of stress triggers for her hyperventilation/panic episodes which the Veteran poorly separated out from chronic headache pain.  

The Board finds that the February 2010 VA examination report is inadequate to determine whether the Veteran's current headaches are related to service, to include whether any current headaches not only clearly and unmistakably existed prior to service but clearly and unmistakably did not permanently increase in severity.  See VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, on remand, the Veteran should be afforded another examination to determine the nature and etiology of any current headache disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current headache disorder.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and the examination report must reflect that such a review was undertaken.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should respond to the following inquiries:

a. Did any of the Veteran's current headache disorders clearly and unmistakably exist prior to active duty service; if so, is it clear and unmistakable that the pre-existing disorders did not permanently increase in severity (beyond the natural progression of such a disability) during the Veteran's military service?

b. If any of the current headache disorders are not found to have preexisted service, is it at least as likely as not (a 50 percent probability or more) that the disorder had its onset in service, or is otherwise related to the Veteran's military service? 

The examiner should also address the Veteran and her mother's contentions that the headaches the Veteran experienced prior to service were not migraines and differ from her current symptoms (i.e. not prostrating). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

The rationale for all opinions expressed must also be provided.  

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative  with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


